DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         STATE OF FLORIDA,
                             Appellant,

                                    v.

                        COURTNEY RICHARDS,
                             Appellee.

                              No. 4D20-555

                          [December 31, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Marina Garcia-Wood, Judge; L.T. Case No. 11-
6782CF10A.

   Ashley Moody, Attorney General, Tallahassee, and Allan R. Geesey,
Assistant Attorney General, West Palm Beach, for appellant.

  Antony P. Ryan, Regional Counsel and Louis G. Carres, Assistant
Regional Conflict Counsel of the Office of Criminal Conflict and Regional
Counsel Fourth District, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, CONNER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.